DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed March 24, 2022 is acknowledged.
Claims 1, 6-8 and 10-20 are pending. Claim 1, 6-8, 10-11 are being examined on the merits. Claims 12-20 are withdrawn. 

Response to Arguments
Applicant’s arguments filed March 24, 2022 have been fully considered.

Prior Art Rejections based on Perreault and Hindson
	Applicant argues that the currently amended claims are not rendered obvious by the combination of Perreault and Hindson. Specifically, Applicant argues that “Hindson does not teach or suggest that splint ligation can be performed in or on permeabilized cells or cell fractions … as recited in claim 1” (Remarks, p. 8). Applicant also argues that “Hindson does not teach or suggest that splint ligation can be performed … on immobilized protein bound-DNA fragments as recited in claim 1”, and that a protein bound to DNA, such as the bead-bound DNA molecule in Hindson, can block the DNA ends so that enzymes, such as those required for splint ligation, are not active (Remarks, p. 8).
	The Examiner disagrees. First, regarding the argument that the Hindson splint ligation cannot be performed in or on permeabilized cells or cell fractions, the Examiner notes that claim 1 does not recite any limitations relating to the cellular source of the protein, and, consequently, Applicant is arguing limitations that are not present in the claims.
	Second, regarding the argument that a protein bound to DNA could block the DNA ends in such a way as to prevent splint ligation, the Examiner notes that attorney arguments cannot take the place of evidence. The MPEP instructs as follows: “Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding … inoperability of the prior art.” MPEP 716.01(c) ii. If Applicant has such evidence that the Hindson method would prevent splint ligation when combined with the Perreault method, they should submit that evidence in an affidavit or declaration. Further, Applicant has presented the argument as something that might happen in some embodiments (i.e., “can block”), which also implicitly contemplates that there are embodiments where the blocking of splint ligation would not happen. If, in fact, there are some embodiments of the Perreault plus Hindson method that are operable (i.e., where splint ligation would not be blocked), arguing that some embodiments would be inoperable (i.e., where splint ligation would be blocked) would not be particularly relevant to overcoming an obviousness rejection, unless the instant claims are limited only to embodiments of the Perreault plus Hindson method that would be inoperable.
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault1 (The ChIP-exo Method: Identifying Protein-DNA Interactions with Near Base Pair Precision, J. Vis. Exp., 118: e55016, doi: 10.3791/55016, 2016) in view of Hindson2 (US Patent App. Pub. No. 2014/0378345).


Regarding independent claim 1, Perreault teaches …
A method for identifying a binding site of a protein of interest, the method comprising the steps of: a) immunoprecipitating a protein of interest bound or crosslinked to a nucleic acid molecule (Fig. 1, step 7; p. 1, abstract: “ChIP [chromatin immunoprecipitation] coupled to high throughput sequencing is commonly used to determine the genomic location of proteins that interact with chromatin”; p. 2, step 3: chromatin crosslinking);
b) contacting the immunoprecipitated nucleic acid molecule with at least one 5'-3' exonuclease to generate a single-stranded nucleic acid region on the nucleic acid molecule (Fig. 1, step 14, “[l]ambda exonuclease then trims DNA 5’ to 3’ to the crosslink point”); 
c) ligating a first adaptor molecule to the immunoprecipitated nucleic acid molecule while it remains immobilized (Fig. 1, step 11, on-resin reactions, ligate P7 adapter);
wherein the ligation method comprises performing A-tailing of the immunoprecipitated nucleic acid, and wherein the method further comprises phosphorylating the 5’ end of the immunoprecipitated nucleic acid molecule to generate a 5’ phosphorylated nucleic acid molecule prior to ligation of the first adaptor (Fig. 1, step 10, A-tail, step 11, ligate adaptor; Fig. 1, step 13 [T4 polynucleotide] kinase);
d) eluting the nucleic acid molecule (Fig. 1, step 16, elution);
e) ligating a second adaptor molecule to the eluted nucleic acid molecule (Fig. 1, step 21, ligate P5 adapter);
f) amplifying the eluted nucleic acid molecule (Fig. 1, step 23, PCR);
and g) sequencing the amplified products (Fig. 1, deep sequencing).

Hindson teaches wherein the second adapter molecule is ligated to the eluted nucleic acid molecule by splint ligation of an adapter molecule having a 5’ ssDNA overhang (para. 217: “splints comprising a random base overhang may be used to introduce base diversity at read positions complementary to splint overhangs”; Fig. 25) and wherein the 5’ ssDNA overhang comprises at least 2 random nucleotides at the 5’ end of the 5’ overhang (Fig. 25A: ref. no. 2503, “NN”).


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Perreault and incorporate the particular adapters and ligation steps of Hindson. Perreault teaches that the various ChIP methods are technically challenging to complete and that more efficient and accurate methods are needed. Hindson teaches adapters and ligation steps that produce nucleic acids suitable for high-throughput downstream processing applications (e.g., paras. 2-3, 294). Therefore, the ordinary artisan would have been motivated to incorporate the Hindson adapters and ligation steps in order to increase the efficiency of the Perreault method by utilizing high-throughput processing applications, and would have had an expectation of success as Perreault does not limit how these features can be designed or executed.

Regarding dependent claim 6, Perreault additionally teaches wherein the nucleic acid is crosslinked to the protein of interest (Fig. 1: “exonuclease then trims DNA … to the crosslink point”), and wherein the method further comprises a step of reversing the crosslinks after ligation of a first adaptor molecule (Fig. 1, step 17, reverse crosslinking).

Regarding dependent claim 7, Perreault additionally teaches wherein the method further comprises a step of end repair prior to exonuclease digestion (Fig. 1, step 9, polish; Table 11, polishing master mix).

Regarding dependent claim 8, Perreault additionally teaches wherein the step c) (Fig. 1, step 11, on-resin reactions, ligate P7 adapter) is performed prior to step b) (Fig. 1, step 14, “[l]ambda exonuclease then trims DNA 5’ to 3’ to the crosslink point”).


Regarding dependent claim 11, Perreault additionally teaches wherein the method further comprises contacting the nucleic acid molecule with a polymerase to fill any ssDNA gaps prior to step b) (Fig. 1, step 12, Phi-29 Nick Repair Reaction).

In view of the foregoing, claims 1, 6-8 and 11 are prima facie obvious over Perreault in view of Hindson. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perreault (The ChIP-exo Method: Identifying Protein-DNA Interactions with Near Base Pair Precision, J. Vis. Exp., 118: e55016, doi: 10.3791/55016, 2016), Hindson (US Patent App. Pub. No. 2014/0378345) as applied to claim 1 above, and further in view of Kazakov3 (WO 2017/112666 A1). 

Regarding dependent claim 10, Perrault and Kazakov teach further wherein the step of phosphorylating the 5’ end of the nucleic acid molecule to generate a 5’ phosphorylated nucleic acid molecule and the step of ligating the first adapter to the 5’ phosphorylated nucleic acid molecules are performed in a single reaction (Perreault, Fig. 1, step 13 [T4 polynucleotide] kinase; Kazakov, para. 48: “converting … may be performed simultaneously in the same reaction mixture by polynucleotide kinase (PNK) and an RNA ligase”; para. 49: “ligation may be performed by … CircLigase”; para. 18: T4 DNA ligase).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Perreault plus Hindson, discussed above, and incorporate the simultaneous ligation and phosphorylation steps of Kazakov. Perreault teaches that the various ChIP methods are technically challenging to complete and that more efficient and accurate methods are needed. Kazakov teaches that phosphorylation and adapter ligation can be combined into one step. Therefore, the ordinary artisan would have been motivated to incorporate the Kazakov phosphorylation and ligation combination step into the Perreault method in order to increase the efficiency of the Perreault method, and would have had an expectation of success as Perreault does not require the steps to be separate.

In view of the foregoing, claim 10 is prima facie obvious over Perreault in view of Hindson and further in view of Kazakov. 

Conclusion
Claims 1, 6-8 and 10-11 are being examined, and are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Perreault was cited in the Information Disclosure Statement submitted May 27, 2020.
        2 Hindson was cited in the PTO-892 Notice of References Cited mailed December 24, 2021.
        3 Kazakov was cited in the PTO-892 Notice of References Cited mailed May 26, 2021.